Title: From George Washington to Timothy Pickering, 9 January 1797
From: Washington, George
To: Pickering, Timothy


                        
                            Private
                            Dear Sir, 
                            Monday 9th Jan. 1797.
                        
                        Not having seen the conclusion of your Statement for Genl Pinckney (if
                            completed); and not knowing in what manner you propose to sum it up; it has occurred to me
                            that, closing with some such sentiments as the following, might not be improper.
                        That the conduct of the United States towards France has been, as will appear
                            by the aforegoing statement, regulated by the strictest principles of Neutrality.
                        That there has been no attempt in the government, to violate our Treaty with
                            that country. To weaken our engagements therewith. Or to withhold any acts of friendship we
                            could render consistent with the Neutrality we had adopted.
                        That Peace has been our primary object; but so far has it been from inducing us
                            to acquiesce in silence to the capturing of our vessels; impressing our Seamen; or to the
                            misconduct of the Naval, or other Officers of the British government, that no instance can be
                            produced of authenticated facts having passed unnoticed; and where occasion required it,
                            without strong remonstrances.
                        
                        That this government seeing no propriety in the measure, nor conceiving itself
                            to be under any obligation to communicate to the Ministers of the French Republic all the
                            unpleasant details of what had passed between it, and the British Minister here or with the Minister for foreign affairs at the Court of
                            London on these accounts; conscious of its fair dealing towards all the Belligerent Powers;
                            and wrapt up in its own integrity; it little expected (under the circumstances which have
                            been ennumerated) the upbraidings it has met with. Notwithstanding, it now is, as it always
                            has been, the earnest wish of the government (and you cannot too strongly enforce it) to be
                            on the best & most friendly footing with the Republic of France; & that we
                            have no doubt, after giving this candid exposition of facts, that the Directory will revoke
                            the orders under which our Trade is suffering, & will pay the damages it has
                            sustained thereby. Yours sincerely
                        
                            Go: Washington
                            
                        
                    